185 F.2d 675
O'DONNELL TRANSPORTATION CO., Inc., as Owner of the Barge Feeley Girlsv.TIDEWATER IRON & STEEL CO., Appellant. THE FEELEY GIRLS.
No. 10305.
United States Court of Appeals Third Circuit.
Argued December 21, 1950.
Decided December 29, 1950.

Appeal from the United States District Court for the District of New Jersey, Thomas F. Meaney, Judge.
Samuel A. Larner, Newark, N. J., (Budd & Larner, Newark, N. J., Enrico S. Sanfilippo, New York City, on the brief), for appellant.
Martin J. McHugh, New York City (John G. Flanigan, Jersey City, N. J. and Macklin, Speer, Hanan & McKernan, New York City, Leo F. Hanan, New York City, on the brief), for appellee.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from the interlocutory judgment, D.C., 90 F. Supp. 953, determining that libellant is entitled to recover one half its damages in a suit in admiralty against respondent for negligent loading of libellant's barge "Feeley Girls" which resulted in the sinking of the barge. After examining the record we are satisfied that the findings of fact of the trial judge are fully supported by the evidence and that his conclusions of law, including conclusion No. 6 that the damages should be divided, are correct.


2
The judgment of the district court will be affirmed.